Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed 11/18/2021, with respect to claims 1, 2, 6-12 and 14-19 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Fronk et al. (PGPUB Document No. US 2013/0267838) in view of Bar-Zeev et al. (PGPUB Document No. US 2012/0068913).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 7, 8, 10, 11 and 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fronk et al. (PGPUB Document No. US 2013/0267838) in view of Bar-Zeev et al. (PGPUB Document No. US 2012/0068913).
Regarding claim 1, Fronk teaches a system for conducting an augmented reality assisted medical procedure on a patient, comprising: 

A region of interest (ROI) marker, configured to define an ROI at a predefined position relative to the marker (marker M1 affixed to the patient’s skin 22 near the vessel 24 (Fronk: 0019), wherein the position of the virtual image is a factor of the position of maker M1 (Fronk: 0031, 0034)), 
One or more processors (computer 150 requires some form of processor (Fronk: 0019)) configured to access a database wherein are stored images (computer readable media as disclosed in 0051 of Fronk capable of storing the virtual images);
And an augmented reality assembly comprising a retaining structure configured to be mounted on the medical professional, the assembly comprising (HMD 102 in form of glasses (Fronk: 0022, FIG.2)): 
A near eye display (display 106 (Fronk: 0022, FIG.2)); 
And a capturing device configured to be operated by the one or more processors so as to image the ROI (camera 104 (Fronk: 0022) utilized for capturing live images of the patient marker M1 (Fronk: 0023)); 
Wherein:
The capturing device is configured to image the one or more device identifying elements (optically-detectable marker M3 (Fronk: 0036)) and the ROI marker (The marker M1 is recognized from the live images (Fronk: 0023)), 
The one or more processors use the imaging of the identifying elements to track the surgical device (“tool marker is being tracked” Fronk: 0049),21330-1002.10A3 
The one or more processors use the predefined position and the imaging of the ROI marker to track the ROI (“patient marker is being tracked” (Fronk: 0049), wherein “3D model of the identified structure be related to the position of the patient marker M1.” The relative position corresponds to the predefined position), 

And the display is configured to project an image of the tracked surgical device with the registered given stored image on the near eye display (the resulting displayed virtual image and tool image (Fronk: 0025, 0039, FIG.7A)).  

Fronk teaches different types of displays being used for the HMD (opaque display system, semi-transparent display system that doesn’t need to capture the live images (Fronk: 0022, 0054). It is known in the art to use a micro-projector, as presently claimed, to combine virtual images with the live images seen thru a semi-transparent display AR HMD. However, Fronk does not expressly disclose the details of the structure of such AR HMD. Bar-Zeev teaches a comparable AR HMD comprising micro-projectors (AR emitter 708, 716 (Bar-Zeev: 0085-0086, FIG.7A)).
Therefore, at the time of the invention, it would have been obvious to one of an ordinary skill in the art to modify the AR HMD of Fronk such as to utilize the AR emitters of Bar-Zeev, because this enables an effective method of mixing AR images with the live view (Bar-Zeev: 0085).

Further, the combined teachings as applied above does not expressly teach the ROI marker position being selected by the medical professional. At the time of the invention, there had been a recognized problem or need in the art to place AR markers on the patient within a medical real-world environment. There were a finite number of identified and predictable potential solutions to the recognized need or problem were, 1) the marker is placed by a medical professional 2) the marker is placed by someone else other than a physician.
One of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success since all solutions provide the ability for placing AR markers within a 

Regarding claim 6, the combined teachings as applied above teaches the system according to claim 1, further comprising an array of pixels (light-transmissive opacity filter 723 (Bar-Zeev: 0083) maybe an LCD (Bar-Zeev: 0050). Note that an LCD comprise of an array of pixels), an opacity of each of the pixels being adjustable by the one or more processors (adjusting the opacity filter using a “processor” (opacity filter control circuit 100, Bar-Zeev: 0044, 0054) at the pixels corresponding to the ROI such as to real world region is not shown thru the AR overlay (Bar-Zeev: 0080-0081, FIG.4A-5)). 

Regarding claim 7, the combined teachings as applied above teaches the system according to claim 6, wherein the one or more processors are configured to occlude at least a portion of the ROI by adjusting the opacity of selected pixels of the array (adjusting the opacity filter at the pixels corresponding to the ROI such as to real world region is not shown thru the AR overlay (Bar-Zeev: 0080-0081, FIG.4A-5)), and to present the image of the ROI, the one or more processors further being configured to overlay an augmented reality portion of a scene viewed by the medical professional on the occluded portion (overlaying virtual object based on the combined teachings above (see rejection for claim 1)).

Regarding claim 8, the combined teachings as applied above teaches the system according to claim 1, wherein at least one processor of the one or more processors is in the augmented reality assembly which is mounted on the medical professional (HMD includes a plurality of processors as shown in FIG.2 of Bar-Zeev). 

Claim(s) 14, 10 and 11 is/are a corresponding method claim(s) of claim(s) 1, 6 and 7. The limitations of claim(s) 14, 10 and 11 are substantially similar to the limitations of claim(s) 1, 6 and 7.  Therefore, it has been analyzed and rejected substantially similar to claim(s) 14, 10 and 11. Note the 

Claim 15 is similar in scope to claim 1. Note the virtual image such as the 3D model of the vessel created using the ultrasound corresponds to the “stored images related to the procedure.”

Regarding claim 16, the combined teachings as applied above teaches the system of claim 15, the system further comprising the ROI marker (marker M1 (Fronk: 0031, 0034)).  

Regarding claim 17, the combined teachings as applied above teaches the system of claim 15, the system further comprising the one or more device identifying elements (marker M3 (Fronk: 0019, 0036, FIG.7A)).  

Regarding claim 18, the combined teachings as applied above teaches the system of claim 15, wherein the micro-projector is configured to project an image of the tracked surgical device with the registered given stored image on a selected portion of the near eye display and such that a portion of the ROI is directly visible through the near eye display (presenting objects within the AR environment such as the “virtual image of the tool 27 itself” (Fronk: 0037) and 3D model of the vessel (Fronk 0031) to aid the clinician the relative positions of the tool and vessel (Fronk: 0037, FIG.8A). HMD may be a see through type (Fronk: 0022, 0054)).  

Regarding claim 19, Jaramaz teaches the system of claim 18, wherein the projecting of the image of the tracked surgical device with the registered given stored image on the near eye display appears aligned with the directly visible portion of the ROI (correctly fixing the position of the 3D model corresponds to aligning said 3D model with the patent marker M1 (Fronk: 0031), wherein the location of .

Claim 2 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fronk in view of Bar-Zeev as applied to the claims above, and further in view of Balan et al. (PGPUB Document No. US 2012/0306850).
Regarding claim 2, the combined teachings as applied above does not expressly teach the system according to claim 1, wherein the capturing device comprises an infra-red camera and wherein the one or more device identifying elements and the ROI marker comprise infra-red reflective elements.
Balan teaches the system according to claim 1, wherein the capturing device comprises an infra-red camera (The image camera component 32 may include an IR light component 34 (Balan: 0040)) and wherein the one or more device identifying elements and the ROI marker comprise infra-red reflective elements (IR retroreflective marker (Balan: 0049).
The combined teachings above teaches the use of markers and a camera to track objects in an AR environment. The system of the combined teachings differed the claimed process by the substitution of the steps of an IR tracking system. Balan’s IR tracking system were known in the art to effectively track objects. The marker and camera tracking system of the combined teachings above could have been substituted with the IR tracking system of Balan and the results would have been predictable and resulted in effectively tracking objects. Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time of the invention.

Claim 12 is similar in scope to claim 2. 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David H Chu whose telephone number is (571)272-8079. The examiner can normally be reached M-F: 9:30 - 1:30pm, 3:30-8:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Tryder can be reached on (571) 270-7365. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID H CHU/Primary Examiner, Art Unit 2616